Citation Nr: 1401950	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  05-37 450	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active military service from April 1976 to April 1980, with a prior period of active duty for training from May 1975 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  Thereafter, the claims file was transferred to the Veteran's local RO in Louisville, Kentucky. 

This matter was previously before the Board in October 2008, at which time the Veteran's claim was reopened on a finding that new and material evidence had been received, and it was then remanded for further development.  It was again before the Board in March 2009, when the Board denied the Veteran's reopened claim.  The Veteran appealed the March 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2009, the Court vacated the Board's March 2009 decision and remanded the case to the Board for development consistent with an October 2009 Joint Motion for Remand (Joint Motion).  In September 2010, the Board remanded the case for additional development.  In response to the remand, a VA medical opinion was obtained in October 2010.

The Board denied the issue on appeal in January 2012.  The January 2012 Board denial was vacated and remanded back to the Board by the Court in an April 2013 Memorandum decision.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

According to the April 2013 Court Memorandum decision, the November 2008 VA opinion and October 2010 VA addendum opinion relied upon by the Board in its January 2012 decision were inadequate because of a lack of discussion of the Veteran's lay statements by the examiner, which calls into question the factual premises of the examiner's opinions, as well as by a failure to adequately address the issue of continuity of symptoms.  The Court also found that the Board's assumption that a back condition would have been revealed by the 1994 X-rays is an inappropriate medical conclusion under Colvin v. Derwinski, 1 Vet. App. 171 (1992).  Consequently, additional development is required in this case prior to final Board adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send the claims files back to the VA examiner who evaluated the Veteran for back disability in November 2008 and October 2010 and ask him to again review the evidence of record and provide an additional opinion on whether the Veteran's current back disability is at least as likely as not (50 percent probability or more) caused by or aggravated beyond normal progression by her military service.  The Board notes that the Veteran's statements on file of back problems since service are considered credible for purposes of the requested opinion.  In rendering his opinion, the examiner must specifically address the showing of back pain in service coupled with the Veteran's contention of a continuity of symptoms since service.  The examiner should discuss all relevant evidence of record, to include relevant lay statements and relevant medical evidence both in service and since service discharge.  If the examiner who evaluated the Veteran in November 2008 and October 2010 is unavailable, the RO/AMC will obtain an opinion from another appropriate medical professional.  If the reviewer determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2013).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims files, including a copy of this remand and all records in Virtual VA, must be made available to the examiner in conjunction with the examination.  The rationale for all opinions expressed must be explained.  

The examiner is advised that lay evidence of continuity of symptoms after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that the symptom, for example pain, is derived from an injury, disease, or event in service. 

2.  Thereafter, the RO/AMC will consider all of the evidence of record and re-adjudicate the Veteran's claim for entitlement to service connection for a back disability.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


